REASONS FOR ALLOWANCE
Claims 100-107, 109, 110, 112-115 and 117-123 are allowed.
The following is an examiner’s statement of reasons for allowance.
Regarding claims 100, 115 and 118, the closest prior art is to Segaert.  Segaert discloses a method comprising providing a substrate, providing a top layer including a decor layer and a wear layer, embossing the wear layer and providing first and second lacquer layers above the wear layer (see rejection of claim 115 in previous Office Action).  While Segaert discloses embossing the wear layer before applying the first lacquer layer instead of embossing the wear and lacquer layers together to form the relief, Simon provides motivation to apply the lacquer layer to the wear layer before embossing.  Neither Segaert nor Simon, however, teach or reasonably suggest that the lacquer layer and additional lacquer layer are cured together as recited in claim 116.  Moreover, Segaert discloses curing the layers separately and by different techniques ([0057] of Segaert).  The prior art as a whole therefore fails to teach or reasonably suggest the totality of the invention as defined by claims 100, 115 and 118.  In the absence of further prior art guidance, it would not have been obvious to arrive at the invention of these claims without impermissible hindsight.  For the foregoing reasons, the invention of each of claims 100, 115 and 118 is deemed non-obvious.
Claims 101-107, 109, 110, 112-114, 120 and 121 depend either directly or indirectly from claim 100.  Claims 117 and 122 depend from claim 115.  Claims 119 and 123 depend from claim 118.  The invention of each of these dependent claims is therefore also deemed non-obvious for the reasons set forth above with respect to claims 100, 115 and 118.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER W. RAIMUND whose telephone number is (571) 270-7560. The examiner can normally be reached M-Th 7:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on (571) 270-5038. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CHRISTOPHER W. RAIMUND
Examiner
Art Unit 1746



/CHRISTOPHER W RAIMUND/Examiner, Art Unit 1746                                                                                                                                                                                                        
/MICHAEL N ORLANDO/Supervisory Patent Examiner, Art Unit 1746